Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 6, 2021

                                       No. 04-19-00318-CV

                                     Leticia R. BENAVIDES,
                                             Appellant

                                                v.

 Cristina B. ALEXANDER, as Permanent Guardian of the Person of Carlos Y. Benavides, Jr.;
 Carlos Y. Benavides, III; Rancho Viejo Cattle Company, Ltd.; Benavides Management, LLC;
       and Linda Cristina Alexander and Guillermo Benavides, as Managers of Benavides
                                     Management, LLC,
                                         Appellees

                     From the 49th Judicial District Court, Webb County, Texas
                               Trial Court No. 2012CVQ-000161-D1
                       Honorable Honorable Jose A. Lopez, Judge Presiding


                                          ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Beth Watkins, Justice

       The current deadline for appellant’s motion for rehearing is December 2, 2021. On
December 3, 2021, appellant filed an unopposed motion seeking a four-day extension of that
deadline. After consideration, we GRANT appellant’s motion and ORDER her to file her
motion for rehearing by December 6, 2021.

           It is so ORDERED on December 6, 2021.

                                                            PER CURIAM


           ATTESTED TO: ____________________________
                        MICHAEL A. CRUZ,
                        CLERK OF COURT